                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

MEIKA DESEAN BRITTON                                                                     PETITIONER

v.                                                                             No. 3:19CV16-NBB-RP

WARDEN GEORGIA SHELBY, ET AL.                                                         RESPONDENTS


                          ORDER DENYING PLAINTIFF’S MOTION [17]
                                     FOR RECUSAL

          This matter comes before the court on the motion [17] by the plaintiff for the Magistrate Judge

assigned to this case to recuse himself. For the reasons set forth below, the instant motion will be

denied.

                                         Standard for Recusal

          The statutes for deciding whether recusal is appropriate for a federal judge are 28

U.S.C.A. § 455, and 28 U.S.C. § 144, which use the same standard, namely, “‘[W]hether a

reasonable person with knowledge of all the facts would conclude that the judge’s impartiality

might reasonably be questioned.’” United States v. Hernandez, 109 F.3d 1450, 1453 (9th

Cir.1997) (quoting United States v. Studley, 783 F.2d 934, 939 (9th Cir.1986)). However, “the

reasonable person standard in the recusal context contemplates a ‘well-informed, thoughtful and

objective observer, rather than the hypersensitive, cynical, and suspicious person.’” Trevino v.

Johnson, 168 F.3d 173, 179 (5th Cir. 1999) (internal citations omitted). In addition, “[A] motion

for disqualification ordinarily may not be predicated on the judge's rulings in the instant case . . .

.” Phillips v. Joint Legislative Committee on Performance & Expenditure Review, 637 F.2d

1014, 1020 (5th Cir.1981). A judge’s adverse ruling, even when later reversed or vacated on

appeal, does not by itself constitute grounds for recusal. Garcia v. Woman's Hospital of Texas,

143 F.3d 227 (5th Cir. 1998). Adverse judicial rulings will only support a claim of bias if they
reveal an opinion based on an extrajudicial source – or if they demonstrate such a high degree of

animosity as to make fair judgment impossible. Liteky v. United States, 510 U.S. 540, 555, 114

S.Ct. 1147, 127 L.Ed.2d 474 (1994).

       The plaintiff’s argument is that the Judge has misinterpreted parts of the evidence in the

case several times. These interpretations are merely findings adverse to the plaintiff – and do

not set forth a valid reason for the Magistrate Judge to recuse himself. As such, the instant

motion [17] for recusal is DENIED.


       SO ORDERED, this, the 15th day of October, 2019.



                                                     /s/ Roy Percy
                                                     UNITED STATES MAGISTRATE JUDGE
